UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6374


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ANTHONY YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:02-cr-00216-CMC-1; 3:15-cv-00368-CMC)


Submitted:   September 29, 2015           Decided:   October 6, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Anthony Young, Appellant Pro Se.       William Kenneth
Witherspoon, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Anthony Young seeks to appeal the district court’s

orders     dismissing        his       28   U.S.C.        § 2255     (2012)          motion    as

unauthorized and successive, and denying Young’s Fed. R. Civ. P.

59(e) motion to alter or amend that judgment.                              The orders are

not    appealable       unless     a    circuit          justice    or    judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability         will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,     a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable          jurists     would       find       that    the

district       court’s      assessment      of      the    constitutional            claims    is

debatable      or     wrong.       Slack     v.     McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Young has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability, deny Young’s motions for the

appointment of counsel, and dismiss the appeal.                                  We dispense

                                               2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3